Citation Nr: 0821966	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased rating for tendinitis of the 
left shoulder, currently assigned a 20 percent evaluation.

4.  Entitlement to an increased rating for tendinitis of the 
right shoulder, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1972, and from May 1980 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005, which denied a rating in excess of 10 percent 
for each of the disabilities currently on appeal; an 
additional issue involving entitlement to a compensable 
rating for a right foot condition was withdrawn at an RO 
hearing in February 2006.  In a June 2006 rating decision, 
the rating for each of the veteran's shoulder conditions was 
increased to 20 percent, effective the date of claim in 
January 2005.  However, a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating, and the issues remain on appeal.  See AB v. Brown, 6 
Vet.App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing in his December 
2005 substantive appeal, then selected the option of an RO 
hearing in response to a December 2005 letter asking him to 
specify the type of hearing he wanted.  That hearing was held 
in March 2006.  However, in August 2006, his representative 
wrote that the veteran had submitted written testimony and 
that he would submit oral testimony at a "Hearing to be 
scheduled with the VARO in Lincoln with the Board."  In May 
2008, the Board requested clarification from the veteran as 
to whether he wanted a Board hearing, and if so, what type.  
The veteran responded, in May 2008, that he wanted to appear 
at a hearing before a Veterans Law Judge of the Board at his 
local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing to be 
held at the RO before a Veterans Law Judge 
(i.e., Travel Board hearing).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



